Citation Nr: 1420613	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina



THE ISSUE

Entitlement to service connection to a cardiac disorder, including an enlarged heart, claimed as due to Anthrax vaccination and sarin gas exposure.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1987 to November 1991 and from December 1992 to September 1995.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the RO.

The Board remanded the case to the RO for additional development of the record in January 2012 and November 2013.  As will be discussed, all indicated development has been completed and the matter is ready to be decided on the merits.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In addition, a review of the Virtual VA electronic claims file reveals additional VA treatment records.  The RO indicated that it reviewed these treatment records prior to the issuance of the December 2013 Supplemental Statement of the Case (SSOC).  


FINDING OF FACT

The Veteran is not shown to have an acquired cardiovascular disease process manifested by cardiac pain or an enlarged heart or other observable cardiac manifestations attributable to an undiagnosed illness that is due to his period of active service.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by cardiac pain or enlarged heart due to disease or injury or an undiagnosed illness that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 1112, 1117, 1154, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.6, 3.303, 3.307, 3.309, 3.317 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided a pre-adjudication VCAA notice letter in July 2005.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The RO also provided a letter in March 2006 that notified the Veteran of the provisions for disability ratings and for the effective date of the claim.  The subsequent readjudication of the claim cured any potential harm to the Veteran.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  

The service treatment records, post-service medical records, and lay statements have been associated with the record.

Additionally, the Veteran was afforded a VA examination in February 2012, and an addendum opinion was provided in December 2013 pursuant to requests by the Board.  

The Board finds that the VA examination reports and opinions are fully adequate as the VA examiner reviewed the Veteran's claims file, to include the Veteran's medical records and service treatment records, and provided an etiological opinion that was based on the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on this record, the Board concludes that the opinions are adequate for rating purposes and substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Principles

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

In order to establish service connection, generally there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include some cardiac disorders, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection can also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

Pursuant to regulation, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2).


Analysis

The Veteran asserts that he has a cardiac disorder, including an enlarged heart, due to an anthrax vaccination and sarin gas exposure in service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

Likewise, the Federal Circuit has noted that in order for a veteran to qualify for compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

The Board is also cognizant of the holding in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In the present case, the Board finds that the preponderance of the evidence establishes that the Veteran does not have a current cardiac disorder.

The Veteran's service treatment records are negative for complaints or findings referable to heart or cardiac disease.  In this regard, a June 1991 chest x-ray study revealed that pulmonary vascularity and mediastinal structures were normal.   There was no indication of bony or soft tissue abnormalities.  Although a June 1991 and July 1993 EKG reports referred to sinus arrhythmia, the EKGs were reported as normal.  

The January 1994, August 1994, and July 1995 chest x-ray studies also revealed that  cardiac silhouette and great vessels were within normal limits.  

A July 1995 EKG was noted as "abnormal" and contained references to left axis deviation and left anterior fascicular block.  

After separation, the Veteran was afforded a VA examination in October 1995.  The associated chest x- ray study was noted to shown mild cardiomegaly and possibly abnormal right hilum.  In that regard, the cardiac silhouette was noted to be slightly enlarged, and there was soft tissue density in the right hilum.  The examiner noted that the soft tissue density might be scarring from an "old granulomatous disease."  

An April 2005 chest x-ray study showed no radiographic evidence of an acute or active cardiopulmonary disease process, and an EKG study revealed a normal sinus rhythm and a left anterior fascicular block.  

In June 2005, the Veteran complained of fleeting, short-lived chest pain in the center of his chest bone with aching.  An associated stress test was reported as clinically and electrically normal.  A resting EKG study showed a normal sinus rhythm/left axis deviation, and a stress EKG study showed sinus tachycardia/ no ischemic changes.  

The interpretation was that of "duke score 7" low risk; clinically and electrically negative; exercise tolerance slightly below average for age; significant heart rate response to exercise that was suggestive of poor conditioning or an endocrine abnormality.  

An April 2006 treatment record reported a history of sinus tachycardia, and an EKG study revealed a poor R wave progression, V1-V6.

In March 2007, the Veteran again complained of having chest pain.  The initial assessment was that of myocardial ischemia with a possible myocardial infarction.  A myocardial infraction was subsequently ruled out.  The EKG study showed sinus tachycardia, left axis deviation, and lateral t-wave inversions. 

In November 2008, an ECHO study was scheduled because the Veteran showed signs of possible congestive heart failure.  

The ECHO showed that the Veteran was in sinus tachycardia during the study.  The study was noted to be inadequate to accurately measure left ventricular dimensions; however, the left ventricle appeared to be normal in size.  The left ventricular ejection fraction was also grossly normal, and the left atrium appeared normal in size.  The left ventricular filling pressure was likely normal.  The right ventricle and atrium also appeared normal in size and function.  

The conclusion was that it was a technically very difficult study, but the Veteran had a grossly normal left ventricular ejection fraction without significant focal wall motion abnormality, no significant regurgitation or stenosis of the valves, normal left-sided filling pressure, and grade I diastolic dysfunction.  

A February 2009 EKG study revealed negative cardiac enzymes, but showed a bundle branch block and sinus tachycardia.  

A March 2009 ECHO study revealed no changes from the November 2008 ECHO.  There was no chamber enlargement or obvious wall motion abnormalities within the technical limitations of the study.  The four cardiac valves appeared to be structurally normal.  There were no intracardiac masses, and a pericardial effusion was not identified.  There was also no stenosis or regurgitation identified.  

In conclusion, there was noted to be a preserved systolic function and diastolic dysfunction with normal left side pressure and left ventricular hypertrophy.  An April 2009 chest x-ray study was noted to be "negative."  

The Veteran was afforded a VA examination in February 2012.  After a thorough review of the claims file, including the service treatment records and post-service medical records, the VA examiner opined that the Veteran did not have a diagnosed cardiac disorder.  

The Veteran endorsed having dyspnea, fatigue, dizziness, syncope, and increased tachycardia with activities such as eating, dressing, taking a shower and slow walking for 1 to 2 blocks.  

Although the examiner noted that the Veteran had intermittent cardiac arrhythmias as evidenced by the EKG studies, the examiner reported that the Veteran did not have, and had not had, ischemic heart disease, a myocardial infarction, congestive heart failure, a heart valve condition, an infectious cardiac condition, pericardial adhesions, or hospitalizations or surgery for his heart.  

The VA examiner also addressed the 1991 notation of sinus tachycardia and the 1995 notation of cardiomegaly.  It was the examiner's opinion that the examinations were actually normal and not indicative of the claimed disorders.  

On examination, the Veteran's heart rhythm, sounds, and peripheral pulses were noted to be normal.  The point of maximal impulse was not palpable, and there was no jugular-venous distention.  There was trace peripheral edema in the right or left lower extremity. 

After diagnostic testing, there was noted to be a normal chest x-ray study with no evidence of cardiac hypertrophy or cardiac dilation.  The EKG results showed normal sinus rhythm, left axis deviation, and an anteroseptal infarct. 

An ECHO showed left ventricular ejection fraction of greater than 60 percent with normal wall motion and normal wall thickness.  The examiner noted that the Veteran had no cardiomegaly per chest x-ray or ECHO study.  

The examiner concluded that the Veteran had a grade-one diastolic dysfunction, a normal left ventricular systolic function without focal wall motion abnormalities, a normal left ventricular filling pressure, a normal right ventricular systolic function, and structurally normal valves with no identified major valvular pathology.  The examiner also noted that, on the day of the examination, the Veteran did not exhibit tachycardia.  

Ultimately, the examiner opined that the Veteran did not have a diagnosis of a cardiac disorder or any tachycardia or cardiomegaly, as claimed.  

An addendum opinion was provided in December 2013 to clarify the February 2012 examination report.  The examiner noted that the Veteran's chest pains had been diagnosed as noncardiac in nature.  The examiner further reported that left axis deviation and left anterior fascicular block, in the absence of apparent organic heart disease and not associated with block in the other fascicles, had been considered to be a benign consequence of aging.  

The examiner acknowledged and addressed the assessments of arrhythmia, tachycardia, left axis deviation, small vessel ischemic changes, anteroseptal infarct, and his history of diabetes mellitus and hypertension.  

The examiner indicated that none of the factors constituted a diagnosis of an organic heart disease and determined that the Veteran had not been diagnosed with any infract.  The examiner explained that it was actually left anterior fascicle block, which was probably benign as the Veteran did not have a heart condition.  The examiner also determined that the Veteran's medications, to include Losartan, Chlorthalidone, and Metoprolol, were prescribed for his hypertension.  

After a thorough review of the claims file, to include the Veteran's medical history, the examiner opined that it was less likely than not that the Veteran had a current or previous heart condition or disability.  

Based on a careful review of the entire record, the Board finds that the Veteran has not been diagnosed as having a cardiac disorder or heart disease.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the Veteran's complains of chest pain and aching, and his medical records contain notations including cardiomegaly, arrhythmia, tachycardia, left axis deviation, left anterior fascicular block, diastolic dysfunction, small vessel ischemic changes, and anteroseptal infarct.  

There is no dispute that Veteran is competent to report symptoms such as chest pain and aching because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the February 2012 and December 2013 VA medical opinions that determined that the Veteran did not have a cardiac disorder or heart disease outweighs the more general and conclusory statements made by the Veteran that his symptoms constitute a heart pathology to include an enlarged heart.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

In this regard, the December 2013 examiner explicitly stated that the Veteran's complaints of chest pains were noncardiac in nature and that the clinical and diagnostic testing did not reveal evidence of an enlarged heart.  

The examiner further opined that the 1995 examination identifying cardiomegaly was actually a normal study.  

The December 2013 examiner also noted that the notations of left axis deviation and left anterior fascicles block were probably benign consequences of aging because the Veteran did not have an organic disease of the heart.  

The examiner reasoned that there was no infarct and added that what was previously noted as infarct was actually left anterior fascicles block, a benign consequence of aging.  

The February 2012 and December 2013 VA opinions are therefore afforded significant probative value as they are based on a review of the entire record, clinical testing, and sound medical principles.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In the absence of a competent medical evidence to establish a diagnosis of a cardiac disorder, to include an enlarged heart, at any time during the appeal period, service connection must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist); See also McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the first Shedden element has not been met, and the Veteran's claim fails on this basis alone.

In the absence of a claimed disability, there is no need to discuss the remaining two Shedden elements.

To the extent that the Veteran had service in the Southwest Asia theater of operations, the Board has also considered whether the regulations pertaining to the veterans of the Persian Gulf War apply.  See 38 C.F.R. § 3.317(e).

To the extent that the Veteran is not shown to have actual cardiac pain or an enlarged heart, the provisions referable to an undiagnosed illness provisions do not apply in this case.  Specifically, there are no signs perceptible to an examining physician or other, non-medical indicators that have been independently verified in this case.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a cardiac disorder, including an enlarged hart, claimed as due to Anthrax vaccination and sarin gas exposure is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


